DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 02/09/2022 wherein: claims 1, 2, 4-12 have been amended while claim 3 has been canceled. Accordingly claims 1, 2, 4-12 are pending now. 
Response to Arguments
Applicant’s arguments, filed on 02/09/2022, with respect to the rejection(s) of claims 1-2, 4-12 under 112(b) and 103 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations. 
Applicant's arguments filed on 02/09/2022, with respect to the 101 rejection have been fully considered but they are not persuasive. The applicant argues that: generating a first attribute-attached occupancy grid map, a second attribute-attached occupancy grid map, an edge image that includes the second edge portion, and estimating a first position of the moving body by matching between the edge image and the first edge portion of the first attribute-attached occupancy grid map are functions that require actions by a processor and cannot be practically applied in the mind, and that amended independent claim 1 as a whole amounts to significantly more than the alleged abstract idea.
The examiner respectfully disagrees with this argument. Under their broadest reasonable interpretation, generating a first attribute-attached occupancy grid map, a second attribute-attached occupancy grid map, an edge image that includes the second edge portion, and estimating a first position of the moving body by matching between the edge image and the first edge portion of the first attribute-attached occupancy grid map, are all process that encompass the user to make an observation to form/create two occupancy maps in his mind, each map comprising a specific set of edge portions (i.e. features), compare these maps to estimate/calculate/measure a position of the moving body. Furthermore, the CPU and the non-transitory computer readable program are recited at a high level of i.e., as a generic processor performing a generic computer function of generating, estimating, and matching, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the 101 rejection is maintained (see below).
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (See Figures 3, 4, 6-10). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 1, 11, and 12 are objected to for reciting “the second attribute-attached occupancy grid map” instead of “the generated second attributed-attached occupancy grid map”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite: 
“a first edge portion”: while the claims (in further limitations) specify a “second edge portion” and define what this portion comprises, it is unclear what the first edge portion includes, excludes, or what it represents;
“matching between the edge image and the first edge portion of the first attribute-attached occupancy grid map”: Since the first edge portion of the first attribute-attached occupancy grid map was undefined (see above), it is unclear how the matching between the edge image and the first edge portion of the map could be performed. That is, nothing in the claims define the first edge portion to be “an image” that could be matched/compared with the edge image. Therefore, the metes and bounds of the claims are indefinite;
Claims 2, 4-10 depend from claim 1, include all of its limitations and does not cure its deficiency rendering them rejected under the same rationale.
Claim 4 recites:
“control acquisition of position information, based on a result of the matching between the edge image and the first edge portion of the first attribute-attached occupancy grid map”: this limitation is indefinite because it is unclear if the claim is introducing the fact that there is an acquisition of position information that is controlled, or if it is assuming that there is an acquisition process of the of position information which is further controlled in this claim. Claim 5 depends from claim 4, includes all of its limitations, and does not cure its deficiencies, rendering it rejected under the same rationale. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: generating a first attribute-attached occupancy grid map comprising a first edge portion and control its storage, generate a second attribute attached occupancy grid map including an existence probability of an obstacle and extract an edge portion from it; estimating a position of the moving body; and matching between the edge image and the first edge portion of the first grid map.
The limitations of generating, control storage, extracting, estimating, and matching, as drafted, is a process that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a storage device and CPU for claim 1, and a non-transitory computer readable program in claim 12, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “generating, controlling storage, extracting, estimating, and matching” in the context of this claim encompasses the user manually steps of building/creating occupancy maps for the vehicle surrounding using his observations of the obstacles, objects, surrounding it, to match the features of each map to each other. Furhermore, controlling storage could be attributed to the user controlling his own memory of the map, and extracting an edge portion from the second occupancy map could be attributed to the user focusing on a specific portion of the map to match it to the first map) and estimate the position of the moving body. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites: a storage device and a CPU (claim 1), a non-transitory computer readable program (claim 12), the first attribute attached occupancy grid map includes a first edge portion, the generated second attribute attached includes probabilities of existence of obstacles around the moving body, and an attribute of the obstacle labelled. The storage device, CPU, and non-transitory computer readable program in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, estimating, and matching) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, specifying what the first and second maps include (probability, attribute label, and first edge portion) does not specify the sources of these characteristics and thus could be attributed to features/specifications that the user has already memorized, or that the generic computer has already stored. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage device, CPU, and non-transitory computer readable program to perform the recited functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2, and 4-10 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 9,424,649 B1) in view of Okutani (JP6610339B2; English Translation attached).
Regarding claims 1, 11, and 12, TANAKA discloses an information processing apparatus comprising: 
a storage device (Fig. 1: Storage Unit 4); and a central processing unit (CPU) (Fig. 1: Computer 1) configured to: generate a first attribute-attached occupancy grid map (Fig. 2: Virtual Image generation unit 14; Col. 3, Lines 30-41); 
control storage of the first attribute-attached occupancy grid map in the storage device, wherein the first attribute-attached occupancy grid map includes a first edge portion (Col. 2, Lines 33-37);  
generate an edge image that includes the second edge portion; and Page 4 of 19Application No. 16/767,432 Reply to Office Action of November 9, 2021estimate a first position of the moving body by matching between the edge image and the first edge portion of the first attribute-attached occupancy grid map
However, TANAKA does not explicitly state generating a second attribute-attached occupancy grid map, wherein the generated second attribute-attached occupancy grid map includes: an existence probability of an obstacle in a space around a moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled; and extracting, from the second attribute-attached occupancy grid map, a second edge portion that is defined between the obstacle and a free space that does not include the obstacle.
On the other hand, Okutani teaches generating a second attribute-attached occupancy grid map, wherein the generated second attribute-attached occupancy grid map includes: an existence probability of an obstacle in a space around a moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled (Page 2, Lines 102-115; Fig. 10) ; and extracting, from the second attribute-attached occupancy grid map, a second edge portion that is defined between the obstacle and a free space that does not include the obstacle (Page 4, Lines 195-198; Figures 10, Page 5 lines 251-254; Fig. 11: Rt versus Object (Z) grid 41).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TANAKA reference, and include features from the Okutani reference, and have the generated map in the form of a grid (block) map with existence probability of an obstacle within. This allows for a more efficient localization of the vehicle relative to its surrounding.
Claims 6, 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and Okutani in further view of Ono et al. (US 2015/0057871 A1; “Ono”).
Regarding claim 6, although TANAKA discloses a first attribute-attached occupancy grid map, it does not explicitly state setting a waypoint in the first attribute-attached occupancy map and setting a moving route of the moving body based on the estimated first position of the moving body and the set waypoint.
On the other hand, Ono teaches setting a waypoint in the first attribute-attached occupancy map and setting a moving route of the moving body based on the estimated first position of the moving body and the set waypoint ([0041]; [0107]; Fig. 10: S309; See Fig. 3 for example or Figure 9; the waypoint is broadly interpreted to be a stationary object (stopping vehicle in front, sign, or tree) upon which the position estimation is performed).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TANAKA reference, and include features from the Ono reference, by setting a waypoint on the map to estimate the position. Doing so would take into consideration the surrounding space to provide a more accurate position estimation.
Regarding claim 7, TANAKA does not explicitly state an action control unit that controls an action of the moving body based on the set moving route of the moving body.
 Ono discloses an action control unit that controls an action of the moving body based on the set moving route of the moving body ([0041]; [0107]; Fig. 10: S309).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TANAKA reference, and include features from the Ono reference, by controlling the moving body based on the set route. Doing so would provide a more precise control over the moving body with respect to its surrounding. 
Regarding claim 8, although TANAKA recites generation of the first attribute attached occupancy grid map (Col. 3, Lines 30-41), it does not explicitly state registering the waypoint in the first attribute-attached occupancy map concurrently with the generation of the first attribute-attached occupancy grid map.
On the other hand, Ono teaches registering the waypoint in the first attribute-attached occupancy map concurrently with the generation of the first attribute-attached occupancy map ([0052]; Fig. 10 step S306, Object determination and map update as a recurring process [See claim 6 above for interpretation of waypoint]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TANAKA reference, and include features from the Ono reference, by registering the waypoint in the first attribute-attached occupancy map concurrently with the generation of the first attribute-attached occupancy map. Doing so would provide a more accurate occupancy map generation. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and Okutani in further view of Versteeg (US20150355639).
Regarding claim 9, TANAKA does not explicitly calculating a danger level of the moving body during moving, and setting the danger level at a second position where the danger level is calculated in the first attribute-attached occupancy grid map.
On the other hand, Versteeg teaches calculating a danger level of the moving body during moving, and setting the danger level at a second position where the danger level is calculated in the first attribute-attached occupancy grid map ([0278]; [0281]; [0282]; Claims 1 and 2).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ono reference, and include features from the Versteeg reference, by performing danger level estimation. Doing so would better identify the risk factors which may affect the self-localization of the moving body. 
Regarding claim 10, TANAKA does not explicitly state correcting the set waypoint in the first attribute-attached occupancy grid map, based on the set calculated danger level in the first attribute- attached occupancy grid map. 
On the other hand, Versteeg teaches correcting the set waypoint in the first attribute-attached occupancy grid map, based on the set calculated danger level in the first attribute- attached occupancy grid map (claim 14).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TANAKA reference, and include features from the Versteeg reference, by correcting the waypoint on the basis of estimated danger level. Doing so would better identify the risk factors, which may affect the self-localization of the moving body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669